Name: Commission Regulation (EEC) No 2076/93 of 28 July 1993 amending Regulation (EEC) No 2003/93 of 23 July 1993 opening a tender for the supply of olive oil held in intervention stocks to the people of Albania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 93 Official Journal of the European Communities No L 187/49 COMMISSION REGULATION (EEC) No 2076/93 of 28 July 1993 amending Regulation (EEC) No 2003/93 of 23 July 1993 opening a tender for the supply of olive oil held in intervention stocks to die people of Albania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on emergency action for the supply of agricultural products to the people of Albania ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2003/93 (z) opened a tender for the supply of olive oil held in inter ­ vention stocks to the people of Albania ; whereas it is appropriate for technical reasons, to fix a later closing date for the lodging of the offers referred to in Article 2 of the said Regulation, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (1 ) of Regulation (EEC) No 2003/93 , '29 July 1993' is replaced by '6 August 1993'. Article 2 This Regulation shall enter into force on 29 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 312, 29. 10 . 1992, p. 2. 0 OJ No L 182, 24. 7. 1993, p. 35.